Citation Nr: 9917025	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to service connection for a skin condition, 
claimed as secondary to herbicide exposure.

The Board notes that the veteran also appealed the RO's 
December 1995 denial of service connection for post-traumatic 
stress disorder (PTSD).  However, entitlement to service 
connection for PTSD was subsequently granted in an April 1998 
RO decision.  Therefore, that issue is no longer on appeal.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a skin disorder.  Specifically, he 
asserts that he currently has a skin disorder and that it was 
caused by Agent Orange exposure during his service in the 
Republic of Vietnam during the Vietnam era.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.  Further medical 
development is necessary.

The veteran's accredited representative has argued that a 
remand is necessary, in part, because the veteran's skin 
condition is subject to flare-ups and was not examined by the 
VA during one of the flare-ups.  It is maintained that the VA 
examination occurred during an inactive stage of the skin 
condition and, thus, is inadequate.  

The regulations provide that, in order to apply the Schedule 
for Rating Disabilities, 38 C.F.R. § 4.1 - 4.150  (1998), 
"accurate and fully descriptive medical examinations are 
required, with emphasis upon the limitation of activity 
imposed by the disabling condition."  38 C.F.R. § 4.1  
(1998).  "This imposes upon the medical examiner the 
responsibility of furnishing, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10  (1998).

In this case, the VA Agent Orange examination report is dated 
in September 1995.  It indicates that the veteran's skin was 
mildly excoriated with follicular lesions of the chest and 
back, but that he had no current dermatitis.  The veteran 
reported that he broke out periodically and that his skin 
condition got worse when he took a shower.  Overall, the 
report provides no objective evaluation of the veteran's 
dermatitis, because no such condition was present at the time 
of the examination.  From VA outpatient records, it is 
apparent that the veteran has been treated for dermatitis in 
the past.  For example, a February 1996 VA admission record 
indicates that he had "seborrheic dermatitis and LSC 
dermatitis."

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) has held 
that the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed by rating adjudicators, and 
that a skin disorder should be considered, whenever possible, 
at a time when it is most disabling.  Bowers v. Brown, 2 Vet. 
App. 675  (1992); Ardison v. Brown, 6 Vet. App. 405  (1994). 

In light of the above, the Board finds that another VA 
examination should be scheduled, preferably during one of the 
veteran's episodic exacerbations, to obtain an accurate 
assessment of the current severity of the veteran's skin 
disorder and the current nature of any and all 
manifestations.

The veteran's representative also argues that a remand is 
necessary because the veteran's claims file was not reviewed 
as part of his previous VA Agent Orange examination.  The 
Board finds no evidence that the claims file was not 
reviewed.  However, in light of the fact that another 
examination is necessary, the Board finds that the claims 
file should be reviewed by the examiner and that the 
examination report expressly identify that such review 
occurred.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his skin disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.   

2.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
in order to assess the current nature, 
severity, and characteristics of his skin 
disorder.  If possible, said examination 
should be scheduled when the veteran's 
skin disorder is most disabling.  Bowers 
v. Brown, 2 Vet. App. 675  (1992); 
Ardison v. Brown, 2 Vet. App. 405  
(1994).  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should discuss 
any and all manifestations of the 
veteran's current skin disorder.  The 
examiner must also render an opinion as 
to the etiology of the disorder, 
including whether or not the skin 
condition is related to exposure to Agent 
Orange or other herbicides.  All 
necessary tests, should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The reasoning which forms the 
basis of the above opinions should be set 
forth.  That the claims folder was 
reviewed prior to the examination should 
be expressly stated.  All findings are to 
be recorded in a concise, legible manner 
and made part of the claims folder.

3.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to 
service connection for a skin condition, 
claimed as secondary to exposure to Agent 
Orange or other herbicides, based on all 
the evidence in the claims folder.

4.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

The veteran and his representative should be afforded a 
reasonable period of time in which to respond.  Thereafter, 
in accordance with the current appellate procedures, the 
case should be returned to the Board for completion of 
appellate review.  No action is required of the veteran 
until further notice is issued, but he is free to submit 
additional evidence and argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



